                  IN THE UNITED STATES DISTRICT COURT FOR THE
               EASTERN DISTRICT OF TENNESSEE WINCHESTER DIVISION

  Ashton Hughes,                               )
  Joshua VanDusen,                             )
  Shannon Helmers, and                         )
  Charles Dodson,                              )
                                               )
           Plaintiffs,                         )       No. 4:19-CV-00028-CLC-SKL
  v.                                           )
                                               )       JURY DEMAND
  Denise Jackson and,                          )
  RVShare, LLC.,                               )
                                               )
           Defendants.                         )
                                               )


                    NOTICE OF COMPARATIVE FAULT ALLEGATIONS


          COMES NOW Defendant RVshare, LLC, by and through the undersigned counsel, and

 pursuant to Paragraph 6(a) of the Scheduling Order entered in this matter on October 21, 2019

 (Doc. 47), would assert its comparative fault allegations by adopting and incorporating by

 reference the comparative fault allegations contained in its Answer to Plaintiffs’ First Amended

 Complaint (Doc. 31), and expanding upon them as follows:

       1. The injuries and damages alleged by the Plaintiffs were caused by one or more of the

 Plaintiffs when the generator, the generator’s exhaust system, the carbon monoxide detector,

 and/or other part(s) of the RV rented by Plaintiff Ashton Hughes from Defendant Denise Jackson

 were damaged while under the Plaintiffs’ exclusive control and possession.

       2. The Plaintiffs failed to mitigate their damages by continuing to use the RV, generator,

 etc., after they knew or should have known that the same was in a condition that could be

 dangerous.

       3. The Plaintiffs are barred from recovery because of their comparative fault, jointly and

 severally, which was more than 50% of the proximate and legal cause of their injuries and
                                                   1

Case 4:19-cv-00028-CLC-SKL Document 52 Filed 01/31/20 Page 1 of 3 PageID #: 242
 damages. Alternatively, in the event only one of the Plaintiffs is found to be at fault for the

 injuries and damages alleged by the Plaintiffs, that Plaintiff should be apportioned fault

 accordingly for the injuries and damages of the remaining Plaintiffs.

        4. The Plaintiffs have alleged the fault of Defendant Denise Jackson. RVshare, LLC,

 would assert that if the allegations contained in the Plaintiffs’ Amended Complaint as they relate

 to Defendant Denise Jackson are proven, they would amount to fault which should be compared

 with the fault of the remaining parties in accordance with the doctrine of comparative fault.

        As investigation and discovery are ongoing, RVshare, LLC, reserves the right to assert

 additional allegations of comparative fault as new information becomes available.




                                       Respectfully submitted this 31st day of January, 2020.

                                       COPELAND, STAIR, KINGMA & LOVELL, LLP

                                       /s/ G. Graham Thompson
                                       ANGELA CIRINA KOPET, BPR 017921
                                       G. GRAHAM THOMPSON, BPR 034467
                                       735 Broad Street, Suite 1204
                                       Chattanooga, TN 37402
                                       Phone: 423-713-7075
                                       Fax: 423-648-2283




                                                  2

Case 4:19-cv-00028-CLC-SKL Document 52 Filed 01/31/20 Page 2 of 3 PageID #: 243
                                CERTIFICATE OF SERVICE

         This is to certify the foregoing pleading was filed electronically and that the notice of this
 filing will be sent by operation of the Court’s electronic filing system to all parties indicated on
 the electronic filing receipt.



        This 31st day of January, 2020,


                                        COPELAND, STAIR, KINGMA & LOVELL, LLP


                                        /s/ G. Graham Thompson




                                                   3

Case  4:19-cv-00028-CLC-SKL Document 52 Filed 01/31/20 Page 3 of 3 PageID #: 244
 7129920v.1
